** NARCOTICS DRUGS — DISPENSING — DIRECTION OR SUPERVISION ** QUESTION: IS A LICENSED CHIROPODIST IN OKLAHOMA ENTITLED, UNDER 63 O.S. 401 [63-401] TO PRESCRIBE, ADMINISTER, AND DISPENSE NARCOTIC DRUGS WITHIN THE LIMITS OF HIS PROFESSIONAL PRACTICE, AND TO CAUSE THE SAME TO BE ADMINISTERED BY A NURSE OR INTERN UNDER HIS DIRECTION AND SUPERVISION? ANSWER: WHETHER OR NOT A LICENSED CHIROPODIST OF OKLAHOMA IS ENTITLED TO RECEIVE A PERMIT FROM THE FEDERAL GOVERNMENT TO DISPENSE NARCOTICS DRUGS UNDER THE HARRISON NARCOTIC ACT IS 'NOT' CONSIDERED OR PASS ON HERE. IN THIS CONNECTION IT WILL BE NOTED THAT IN THE CASE OF "PERRY V. LARSON, COLLECTOR OF THE INTERNAL REVENUE,104 F.2d 728" IT IS HELD THAT WHILE THE OPINION OF THE A.G. OF A STATE AS THE RIGHT OF A PERSON TO DISPENSE NARCOTIC DRUGS UNDER STATE LAW WAS ENTITLED TO "WEIGHT IN CONSTRUING" SAID LAW, IT WAS "NOT BINDING" ON FEDERAL AUTHORITIES OR COURTS.  (PRESCRIPTION, LICENSE TO PRESCRIBE, DRUGS) CITE: 59 O.S. 115 [59-115], 59 O.S. 401 [59-401], 59 O.S. 407 [59-407], 59 O.S. 481 [59-481], 59 O.S. 515 [59-515], 63 O.S. 424 [63-424], 63 O.S. 402 [63-402], OPINION NO. MARCH 17, 1942 — CHESNUT (FRED HANSEN)